EXHIBIT 10.1

 

 

Omnibus Amendment No. 5 to Amended and Restated Receivables Purchase Agreement

and Amendment No. 3 to Amended and Restated Purchase and Contribution Agreement
and Waiver Agreement

This OMNIBUS AMENDMENT NO. 5 TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT AND AMENDMENT NO. 3 TO AMENDED AND RESTATED PURCHASE AND CONTRIBUTION
AGREEMENT AND WAIVER AGREEMENT, dated as of April 16, 2009 (this “Amendment
Agreement”), is made by and among ABITIBI-CONSOLIDATED U.S. FUNDING CORP. (the
“Seller” or “Funding”), CITIBANK, N.A. (“Citibank”), as a Bank, CITIBANK, N.A.,
LONDON BRANCH, as operating agent (the “Agent”) for the Investors and the Banks,
ABITIBI-CONSOLIDATED INC. (“ACI”) and ABITIBI CONSOLIDATED SALES CORPORATION
(“ACSC”).

Preliminary Statements. (1) The Seller, Citibank, Eureka Securitisation, plc
(“Eureka”), as an Investor, the Agent, ACI, in its capacity as Subservicer and
an Originator, and ACSC, in its capacity as Servicer and an Originator, are
parties to that certain Amended and Restated Receivables Purchase Agreement,
dated as of January 31, 2008 (as amended, restated, supplemented and/or
otherwise modified from time to time, the “RPA”; capitalized terms used herein
and not otherwise defined herein shall have the meanings attributed to them in
the RPA).

(2)       ACI and ACSC, as sellers, and Funding, as purchaser, are parties to
that certain Amended and Restated Purchase and Contribution Agreement, dated as
of January 31, 2008 (as amended, restated, supplemented and/or otherwise
modified from time to time, the “PCA”).

(3)       In March 2008 Eureka assigned all Receivable Interests owned by it to
Citibank and Eureka has not purchased any additional Receivable Interests since
such assignment.

(4)       ACSC and the Parent have advised Funding and the Agent that they are
considering the possibility of filing voluntary petitions with the Bankruptcy
Court (as defined in the RPA (as amended hereby)) to initiate the Bankruptcy
Case (as defined in the RPA (as amended hereby)).

(5)       ACI has advised Funding and the Agent that it is considering the
possibility of filing a voluntary petition with the Canadian Bankruptcy Court
(as defined in the RPA (as amended hereby)) to initiate the Canadian Bankruptcy
Case (as defined in the RPA (as amended hereby)), as well as a proceeding under
Chapter 11 or Chapter 15 of the Bankruptcy Code.

(6)       The taking of corporate action by ACI or ACSC to authorize, and the
commencement of, the Bankruptcy Case and the Canadian Bankruptcy Case will
constitute, and the failure of ACI or ACSC to pay certain debts that are
otherwise stayed by the Bankruptcy Court or the Canadian Bankruptcy Court, as
the case may be, or the written admission by ACI or ACSC of its inability to pay
such debts, may constitute Servicer Defaults under clauses (iii) and (iv) of the
definition thereof, and the occurrence of a Servicer Default will constitute an
Event of Termination pursuant to Section 7.01(a) of the RPA (the “Servicer Event
of Termination”).

 

--------------------------------------------------------------------------------

(7)       The taking of corporate action by the Parent, ACI or ACSC to
authorize, and the commencement of, the Bankruptcy Case and the Canadian
Bankruptcy Case will constitute, and the failure of the Parent, ACI or ACSC to
pay certain debts that are otherwise stayed by the Bankruptcy Court or the
Canadian Bankruptcy Court, as the case may be, or the written admission by the
Parent, ACI or ACSC of its inability to pay such debts, may constitute Events of
Termination pursuant to Sections 7.01(e) and  7.01(g) of each of the RPA and the
PCA (the foregoing, together with the Servicer Event of Termination, the
“Bankruptcy Event of Termination”).

(8)       ACI and ACSC hereby request that Funding waive the Bankruptcy Event of
Termination and agree that the taking of corporate action by ACI or ACSC to
authorize, and the commencement of, the Bankruptcy Case and the Canadian
Bankruptcy Case, and the failure of ACI or ACSC to pay certain debts that are
otherwise stayed by the Bankruptcy Court or the Canadian Bankruptcy Court, as
the case may be, or the written admission by ACI or ACSC of its inability to pay
such debts, shall not result in the occurrence of the Facility Termination Date
under the PCA.

(9)       The Seller, ACI and ACSC hereby request that the Agent (as agent for
the Investor) and the Banks waive the Bankruptcy Event of Termination and agree
that the taking of corporate action by ACI or ACSC to authorize, and the
commencement of, the Bankruptcy Case and the Canadian Bankruptcy Case, and the
failure of ACI or ACSC to pay certain debts that are otherwise stayed by the
Bankruptcy Court or the Canadian Bankruptcy Court, as the case may be, or the
written admission by ACI or ACSC of its inability to pay such debts, shall not
result in the occurrence of the Commitment Termination Date and the Facility
Termination Date under the RPA.

(10)     The Agent (as agent for the Investor), the Banks and Funding (as
applicable) are willing to agree to the waivers described above, subject to the
terms and conditions set forth herein.

NOW, THEREFORE, the parties agree as follows:

SECTION 1.  Waivers. (a)    Upon the effectiveness of this Amendment Agreement
in accordance with Section 5 hereof, Funding hereby waives the Bankruptcy Event
of Termination and agrees that the taking of corporate action by the Parent, ACI
or ACSC to authorize, and the commencement of, the Bankruptcy Case and the
Canadian Bankruptcy Case, and the failure of the Parent, ACI or ACSC to pay
certain debts that are otherwise stayed by the Bankruptcy Court or the Canadian
Bankruptcy Court, as the case may be, or the written admission by the Parent,
ACI or ACSC of its inability to pay such debts, shall not result in the
occurrence of the Facility Termination Date under the PCA; provided, however,
that (x) from and after the Petition Date and prior to the time at which the
Bankruptcy Court enters the US Interim Order, Funding shall have no obligation
to make Purchases from ACSC under the PCA and (y) from and after the Filing Date
and prior to the time at which the Canadian Bankruptcy Court enters the Initial
Order, Funding shall have no obligation to make Purchases from ACI under the
PCA.

 

2

 



 

--------------------------------------------------------------------------------

(b)       Upon the effectiveness of this Amendment Agreement in accordance with
Section 5 hereof, but subject to Section 1(c) hereof, the Banks and the Agent
(as agent for the Investor) hereby waive the Bankruptcy Event of Termination and
agree that the taking of corporate action by the Parent, ACI or ACSC to
authorize, and the commencement of, the Bankruptcy Case and the Canadian
Bankruptcy Case, and the failure of the Parent, ACI or ACSC to pay certain debts
that are otherwise stayed by the Bankruptcy Court or the Canadian Bankruptcy
Court, as the case may be, or the written admission by the Parent, ACI or ACSC
of its inability to pay such debts, shall not result in the occurrence of the
Commitment Termination Date or the Facility Termination Date under the RPA;
provided, however, that from and after the earlier to occur of the Petition Date
and the Filing Date and prior to the later of the time at which the Bankruptcy
Court enters the US Interim Order and the time at which the Canadian Bankruptcy
Court makes the Initial Order, (i) the Banks shall have no obligation to
purchase Receivable Interests under the RPA and (ii) the Agent shall have no
obligation to release collections pursuant to Section 5(a) of Waiver and
Amendment No. 4 to RPA.

(c)       Notwithstanding any provision to the contrary contained herein, the
waiver set forth in Section 1(b) hereof shall only be effective if the
Bankruptcy Case and the Canadian Bankruptcy Case are commenced on or prior to
April 20, 2009 (or such later date as may be agreed to in writing by the Agent).
If the Bankruptcy Case or the Canadian Bankruptcy Case is commenced after such
date, an unwaived Event of Termination shall exist under the RPA, as to which
the Banks and the Agent may exercise all rights and remedies available to them
under the RPA and the other Transaction Documents.

SECTION 2.   Amendments to the RPA. Effective as of the date hereof in
accordance with Section 5 of this Amendment Agreement, the RPA is amended as
follows:

(a)       Section 1.01 of the RPA is amended to add the following defined terms
in the appropriate alphabetical order:

“Affiliated Debtor” means an Affiliate of an Originator which has commenced a
case under the Bankruptcy Code or under the CCAA.

“Bankruptcy Case” means, collectively, the cases to be filed by (x) ACSC and the
Parent under Chapter 11 of the Bankruptcy Code and (y) ACI under Chapter 15 of
the Bankruptcy Code (or, at any time on or after the Petition Date, under
Chapter 11 of the Bankruptcy Code), in each case with the Bankruptcy Court.

“Bankruptcy Code” means Title 11 of the United States Code, as amended,
modified, succeeded or replaced from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

 

3

 



 

--------------------------------------------------------------------------------

“Canadian Bankruptcy Case” means the case to be filed by ACI under the CCAA with
the Canadian Bankruptcy Court.

“Canadian Bankruptcy Court” means the Quebec Superior Court.

“CCAA” means the Companies’ Creditors Arrangement Act (Canada).

“Filing Date” means the date ACI commences the Canadian Bankruptcy Case in the
Canadian Bankruptcy Court.

“Final Order” means the order or judgment of the Bankruptcy Court as entered on
the docket of the Bankruptcy Court approving the transactions contemplated by
this Agreement, the Originator Purchase Agreement and the other Transaction
Documents, in form and substance reasonably satisfactory to the Agent, which
order is in effect and not stayed.

“Initial Order” means an order of the Canadian Bankruptcy Court issued by the
Canadian Bankruptcy Court substantially in the form of Exhibit A-1 hereto with
any changes to the Securitization Provisions that may be approved by the Agent
in its reasonable discretion, approving, inter alia, the continued sale and
servicing of Receivables under the Originator Purchase Agreement and the
continued performance by ACI of its obligations under this Agreement and the
other Transaction Documents.

“Motion to Appeal” means the Motion for Leave to Appeal from an Interlocutory
Judgment and to Suspend Provisional Execution filed by certain creditors of ACI
on April 9, 2009 before the Court of Appeal for the district of Montreal,
province of Quebec, with respect to an order rendered March 13, 2009 by the
Honourable Justice Clément Gascon, J.S.C.

“Petition Date” means the date ACSC commences its Bankruptcy Case in the
Bankruptcy Court.

 

4

 



 

--------------------------------------------------------------------------------

“Securitization Provisions” means paragraph 29 (in respect of the Securitization
Program, as defined in the Initial Order, and sales of inventory by ACI to ACSC)
and paragraphs 30 through 46 of the Initial Order and any other reference in the
Initial Order to the receivables securitization program described in the
Transaction Documents or to this Agreement, the Originator Purchase Agreement or
the other Transaction Documents.

“US Interim Order” means the order or judgment of the Bankruptcy Court as
entered on the docket of the Bankruptcy Court with respect to the Bankruptcy
Case substantially in the form of Exhibit A-2 hereto with any changes that may
be approved by the Agent in its reasonable discretion, approving, inter alia,
the transactions contemplated by this Agreement, the Originator Purchase
Agreement and the other Transaction Documents.

(b)       The definition of “Eligible Receivable” set forth in Section 1.01 of
the RPA is hereby amended by (i) deleting the “and” at the end of clause (xviii)
thereof, (ii) deleting the “.” at the end of clause (xvix) thereof and
substituting “; and” therefor and (iii) adding a new clause (xx) that reads as
follows:

“(xx) which is not excluded from the Insurance Policy by virtue of the
provisions of Section 8(6) of the Insurance Policy.”

(c)       Clause (v) of the definition of “Servicer Default” set forth in
Section 1.01 of the RPA is hereby amended in its entirety to read as follows:

“(v)     There shall have occurred any event which may materially adversely
affect the ability of the Servicer or the Subservicer to collect Pool
Receivables or otherwise perform its obligations under this Agreement and the
other Transaction Documents, other than the filing of the Bankruptcy Case and
the Canadian Bankruptcy Case; or”

(d)       Section 4.01(e) of the RPA is hereby amended in its entirety to read
as follows:

“(e)     Since December 31, 2008 there has been no material adverse change in
the business, operations or financial condition of the Seller other than, upon
the filing of the Bankruptcy Case and the Canadian Bankruptcy Case, (i) the
commencement of the Bankruptcy Case and the Canadian Bankruptcy Case and (ii)
the continuation of the circumstances

 

5

 



 

--------------------------------------------------------------------------------

giving rise to the filing thereof or which customarily occur as a result
thereof.”

(e)       Section 4.01(f) of the RPA is hereby amended in its entirety to read
as follows:

“(f)      Except for the Bankruptcy Case and the Canadian Bankruptcy Case and
matters directly related thereto, there are no pending or, to the Seller’s
knowledge, threatened actions, investigations or proceedings affecting the
Seller before any court, governmental agency or arbitrator which may have a
Material Adverse Effect.”

(f)        Section 4.02(e)(ii) of the RPA is hereby amended in its entirety to
read as follows:

“(e)(ii) since December 31, 2007 there has been no material adverse change in
the business, operations or financial condition of ACI and its Subsidiaries
taken as a whole (except as publicly disclosed by the Parent, ACI or any of
their Affiliates prior to April 16, 2009) other than, upon the filing of the
Bankruptcy Case and the Canadian Bankruptcy Case, (i) the commencement of the
Bankruptcy Case and the Canadian Bankruptcy Case and (ii) the continuation of
the circumstances giving rise to the filing thereof or which customarily occur
as a result thereof.”

(g)       Section 4.02(f) of the RPA is hereby amended in its entirety to read
as follows:

“(f)      Except for the Bankruptcy Case and the Canadian Bankruptcy Case and
matters directly related thereto and the Motion to Appeal, there are no pending
or, to the Servicer’s knowledge, threatened actions, investigations or
proceedings affecting the Servicer or any of its Affiliates before any court,
governmental agency or arbitrator which may have a Material Adverse Effect.”

(h)       Section 6.02(g) of the RPA is hereby amended by adding new clauses (v)
and (vi) that read as follows:

“(v)     Prior to 10:00 A.M. (New York City time) on the first Business Day of
each calendar week, the Servicer shall deliver to the Agent a description of
such week’s daily operating expenses, which description shall be in form and
substance satisfactory to the Agent.

(vi)      To the extent that the Parent or any Originator is required to deliver
to holder of any Debt incurred after the Petition

 

6

 



 

--------------------------------------------------------------------------------

Date or the Filing Date a 13-week rolling forecast (or similar financial
report), the Servicer shall concurrently deliver a copy of such rolling forecast
(or similar report) to the Agent.”

(i)        Section 7.01(j) of the RPA is hereby amended in its entirety to read
as follows:

“(j)      There shall have occurred any material adverse change (as determined
by the Agent) in the collectibility of the Receivables Pool or the ability of
ACI, any Originator, the Seller or the Servicer to collect Pool Receivables or
otherwise perform its obligations under this Agreement and the other Transaction
Documents, other than the filing of the Bankruptcy Case and the Canadian
Bankruptcy Case; or”

(j)        Section 7.01 of the RPA is hereby amended by (i) adding the word “or”
at the end of clause (s) thereof and (ii) adding the following new clauses after
clause (s):

“(t)      The ratio (expressed as a percentage) computed as of each Reporting
Date by dividing (i) the outstanding Capital as of such date by (ii) the Net
Receivables Pool Balance on such date shall be greater than 80%, unless the
Seller reduces the outstanding Capital on the Business Day immediately following
such Reporting Date, bringing such recalculated ratio to less than or equal to
80%; or

(u)       The Insurance Policy shall, for any reason, be terminated or otherwise
no longer be in full force and effect; or

(v)       The Bankruptcy Court fails to enter the US Interim Order within two
Business Days following the Petition Date (or such later date as may be agreed
in writing by the Agent) or the Canadian Bankruptcy Court fails to enter the
Initial Order within two Business Days following the Filing Date (or such later
date as may be agreed in writing by the Agent); or

(w)      The Bankruptcy Court fails to enter the Final Order within 30 days of
the US Interim Order (or such later date as may be agreed to in writing by the
Agent), or the US Interim Order, the Initial Order or the Final Order is
reversed, vacated or stayed; or

(x)       An order with respect to the Bankruptcy Case shall be entered by the
Bankruptcy Court (or any Originator shall file an application or motion for
entry of an order) (i) appointing a trustee under Section 1104, (ii) appointing
an examiner with enlarged powers (beyond those set forth in Section 1106(a)(3)
and (4) of the Bankruptcy Code) relating to the operation of the business under
Section 1106(b) of the Bankruptcy Code, or (iii) dismissing or

 

7

 



 

--------------------------------------------------------------------------------

converting the Bankruptcy Case to a Chapter 7 case; or an order shall be entered
by the Canadian Bankruptcy Court appointing a trustee in bankruptcy, a receiver,
and interim receiver, a receiver and manager or an official with similar powers
over ACI or its assets; or

(y)       Any Originator or Affiliated Debtor fails or neglects to comply with
any provision of the US Interim Order (prior to entry of the Final Order), the
Final Order (after entry of same) or the Securitization Provisions of the
Initial Order, as applicable; or

(z)       (i) An order shall be entered by the Bankruptcy Court confirming a
plan of reorganization in the Bankruptcy Case or an order shall be entered by
the Canadian Bankruptcy Court confirming a plan of compromise or arrangement in
the Canadian Bankruptcy Case which, in either case, does not (x) permit the
Seller to repay in full in cash all Capital of all Receivable Interests and all
other amounts owing hereunder and under the other Transaction Documents on the
date of effectiveness of such plan and in each case in a manner satisfactory to
the Agent on or before the effective date of such plan, (y) with respect to a
plan of reorganization in the Bankruptcy Case, contain a provision for the
payment in full in cash of all superpriority claims granted in favor of the
Seller, the Agent, Citibank and Eureka pursuant to the Final Order and the US
Interim Order, as applicable, and in each case in a manner satisfactory to the
Agent on or before the effective date of such plan, and (z) provide for the
continuation of the superpriority claims in favor of the Agent until such
effective date; or (ii) any Originator or Affiliated Debtor (or any party with
the support of any of the Originators or Affiliated Debtors) shall have filed a
plan of reorganization that either violates or contains provisions that would
prevent the realization of clause (i) of this subparagraph in the Bankruptcy
Case or the Canadian Bankruptcy Case; or

(aa)     An order with respect to either the Bankruptcy Case or the Canadian
Bankruptcy Case shall be entered by the Bankruptcy Court or the Canadian
Bankruptcy Court, as applicable, or any appellate court (i) to revoke, reverse,
stay, vacate or rescind any provision of the US Interim Order (prior to the
entry of the Final Order), the Final Order (after the entry of same) or the
Securitization Provisions of the Initial Order, (ii) to modify, supplement or
amend any provision of the US Interim Order (prior to the entry of the Final
Order), the Final Order (after the entry of same) or the Securitization
Provisions of the Initial Order without the consent of the Agent, (iii) to
permit any administrative expense or any claim (now existing or hereafter

 

8

 



 

--------------------------------------------------------------------------------

arising, of any kind or nature whatsoever) to have administrative priority as to
any of the Originators, equal or superior to the priority of the Seller, the
Agent, the Bank or the Investors pursuant to the US Interim Order (prior to the
entry of the Final Order), the Final Order (after the entry of same) or the
Securitization Provisions of the Initial Order, in each case, as applicable, or
to permit any court ordered priority charge to have priority as to any of the
Originators, equal or superior to the priority of the Seller, the Agent, the
Bank or the Investors pursuant to the US Interim Order (prior to the entry of
the Final Order), the Final Order (after the entry of same) or the
Securitization Provisions of the Initial Order, in each case, as applicable, or
(iv) to grant or permit the grant of an Adverse Claim on the Receivables; or

(bb)     Any provision of the US Interim Order (prior to the entry of the Final
Order), the Final Order (after the entry of same) or the Securitization
Provisions of the Initial Order, this Agreement or any other Transaction
Document, in each case, as applicable, shall for any reason cease to be valid or
binding or enforceable against any of the Originators, or any of the Originators
shall so state in writing; or any of the Originators shall commence or join in
any legal proceeding to contest in any manner that the US Interim Order (prior
to the entry of the Final Order), the Final Order (after entry of same), the
Securitization Provisions of the Initial Order, this Agreement or any other
Transaction Document constitutes a valid and enforceable agreement or any of the
Originators shall commence or join in any legal proceeding to assert that it has
no further obligation or liability under the US Interim Order (prior to the
entry of the Final Order), the Final Order (after entry of same), the
Securitization Provisions of the Initial Order, this Agreement or any other
Transaction Document; or

(cc)     Any of the Originators shall seek to, or shall support (whether by way
of motion or other pleadings filed with the Bankruptcy Court or any other
writing executed by any Originator or by oral argument) any other Person’s
motion to, (1) disallow in whole or in part any of the obligations arising under
this Agreement or any other Transaction Document, (2) challenge the validity and
enforceability of the liens or security interests granted or confirmed herein or
the claims granted in the US Interim Order (prior to the entry of the Final
Order), the Final Order (after the entry of same) or the Securitization
Provisions of the Initial Order, in each case, as applicable, in favor of the
Agent or (3) challenge the validity, perfection or the true sale/contribution
nature of the transfers of the Originator Receivables from the Originators to
the Seller; or

 

9

 



 

--------------------------------------------------------------------------------

(dd)     An order shall have been entered by the Bankruptcy Court or the
Canadian Bankruptcy Court avoiding or requiring disgorgement by the Agent, the
Investors or the Banks of any amounts received in respect of the Receivable
Interests or otherwise; or

(ee)     If any Originator is enjoined, restrained or in any way prevented by
court order (other than an order of the Bankruptcy Court or the Canadian
Bankruptcy Case approved by the Agent) from continuing to conduct all or any
material part of its business affairs; or

(ff)      The earlier of (i) 45 days following the earlier of the Petition Date
and the Filing Date and (ii) the effective date of a debtor-in-possession
financing facility for the Originators providing for the payment in full in cash
of all Capital of all Receivable Interests and all other amounts owing hereunder
and under the other Transaction Documents;”

SECTION 3.   Amendments to the PCA. Effective as of the date hereof in
accordance with Section 5 of this Amendment Agreement,

(a)       The definition of “Eligible Receivable” set forth in Section 1.01 of
the PCA is hereby amended by (i) deleting the “and” at the end of clause (xviii)
thereof, (ii) deleting the “.” at the end of clause (xix) thereof and
substituting “; and” therefor and (iii) adding a new clause (xx) that reads as
follows:

“(xx) which is not excluded from the Insurance Policy by virtue of the
provisions of Section 8(6) of the Insurance Policy.”

(b)       Section 4.01(g) of the PCA is hereby amended in its entirety to read
as follows:

“(g)     Except for the Bankruptcy Case and the Canadian Bankruptcy Case and
matters directly related thereto and the Motion to Appeal, there are no pending
or, to such Seller’s knowledge, threatened actions, investigations or
proceedings affecting such Seller before any court, governmental agency or
arbitrator which may have a Material Adverse Effect.”

SECTION 4.   Amendment to Waiver and Amendment No. 4 to RPA. Effective as of the
date hereof in accordance with Section 5 of this Amendment Agreement,
Section 5(a) of Waiver and Amendment No. 4 to the RPA is amended to (i) delete
the last three provisos at the end of the second sentence thereof and (ii) add
the following sentence at the end thereof:

“Notwithstanding anything to the contrary contained herein, the Servicer may in
a daily request for release of Collections for the purpose of financing daily
operating expenses, request amounts necessary to fund daily operating expenses
for such day and

 

10

 



 

--------------------------------------------------------------------------------

the next two Business Days, provided, (i) such request may only be made once and
(ii) that the Agent may not, in its discretion, honor such request if the
release of such Collections would result in the ratio (expressed as a
percentage) computed on such day by dividing (x) the outstanding Capital as of
such date by (y) the Net Receivables Pool Balance on such date being greater
than 75%.”

In addition, it is as agreed that the filing of the Motion to Appeal does not
constitute a “Cash Release Trigger Event” (as such term is defined in
Section 5(a) of Waiver and Amendment No. 4 to the RPA); provided, however, for
the avoidance of doubt, it is understood and agreed that any relief that may be
granted to the petitioning creditors in connection with such Motion to Appeal
may constitute an Event of Termination if such relief is of the type described
in clause (iii) of Section 1(a) of Waiver and Amendment No. 4 to the RPA.

SECTION 5.   Effectiveness. This Amendment Agreement shall become effective as
of the date hereof at such time as (a) executed counterparts of this Amendment
Agreement have been delivered by each party hereto to the other parties hereto
and (b) the Agent shall have received an executed counterpart of the
Confirmation of Undertakings, in the form attached hereto.

SECTION 6.   Fees. Funding hereby agrees that the fees set forth in the
Structuring Fee Letter (as defined in Waiver and Amendment No. 4 to RPA) shall
be due and payable on the dates set forth therein, notwithstanding (and without
giving effect to) the waivers of the Bankruptcy Event of Termination set forth
in this Amendment Agreement.

 

SECTION 7.  

Representations and Warranties.

(a)       Each of the Seller and the Servicer represents and warrants that each
of the representations and warranties contained in Section 4.01 and
Section 4.02, respectively, of the RPA (after giving effect to this Amendment
Agreement) are correct in all material respects on and as of the date of this
Amendment Agreement as though made on and as of such date.

(b)       Each of ACI and ACSC represents and warrants as to itself that each of
its representations and warranties contained in Section 4.01 of the PCA (after
giving effect to this Amendment Agreement) are correct in all material respects
on and as of the date of this Amendment Agreement as though made on and as of
such date.

SECTION 8.   Confirmation of Agreements. Each reference in the RPA and the PCA
(each an “Agreement”) to “this Agreement” or “the Agreement” shall mean such
Agreement as amended by this Amendment Agreement, and as hereafter amended or
restated. Except as herein expressly amended, each Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its terms. Except as expressly set forth herein, this Amendment
Agreement shall not be deemed to be a waiver of any Event of Termination,
Incipient Event of Termination, Servicer Default or Insurance Policy Event which
may now or hereafter exist under either Agreement. Nothing herein shall
prejudice the rights of Agent, the Investors or the Banks to exercise any
rights, remedies, powers, claims or causes of action now or hereafter available
under the RPA or any other Transaction Document as a result of any past, present
or future Event of Termination, Incipient Event of Termination, Servicer

 

11

 



 

--------------------------------------------------------------------------------

Default or Insurance Policy Event. Each of the Agent and the Banks hereby
reserve all of their respective rights, remedies, powers, claims and causes of
action under the RPA and under applicable law, all of which rights, remedies,
powers, claims and causes of action are cumulative to such party.

SECTION 9.   Costs and Expenses. The Seller agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution and
delivery of this Amendment Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent and the
Banks with respect thereto.

SECTION 10.   GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.

SECTION 11.   Execution in Counterparts. This Amendment Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by facsimile or by electronic mail attachment in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart of this Amendment Agreement.

SECTION 12.   Execution by ACI. This Amendment Agreement shall be considered to
be executed and delivered by ACI at a location in the United States of America
and once an authorized director or officer of ACI resident in the United States
of America has executed the same.

SECTION 13.   Language. This Amendment Agreement and all related documents have
been written in the English language at the express request of the parties.
Le présent contrat ainsi que tous les documents s’y rattachant ont été rédigés
en anglais à la demande expresse des parties.

[Remainder of this page intentionally left blank]

 

12

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

ABITIBI-CONSOLIDATED U.S. FUNDING CORP., as Seller



 

By: 


/s/ Allen Dea

 

 

 

Title: Treasurer
Name: Allen Dea

 

 

 

 

 

 

By:

/s/ Jacques P. Vachon

 

 

 

Title: Secretary
Name: Jacques P. Vachon

 

 

 

 

ABITIBI-CONSOLIDATED INC., as Subservicer and an Originator



 

By: 


/s/ Allen Dea

 

 

 

Title: VP & Secretary
Name: Allen Dea

 

 

 

 

 

 

By:

/s/ Jacques P. Vachon

 

 

 

Title: Senior VP, Corporate Affairs
            CCO, ASi
Name: Jacques P. Vachon

 

 

 

ABITIBI CONSOLIDATED SALES CORPORATION, as Servicer and an Originator



 

By: 


/s/ Allen Dea

 

 

 

Title: Assistant Treasurer
Name: Allen Dea

 

 

 

 

 

 

By:

/s/ Jacques P. Vachon

 

 

 

Title: Secretary
Name: Jacques P. Vachon

 

 

 

--------------------------------------------------------------------------------

 

 

 

CITIBANK, N.A., London Branch, as Agent



 

By: 


/s/ Steffen Lund

 

 

 

Title:   Vice President
Name: Steffen Lund

 

 

 

 

CITIBANK, N.A., as a Bank



 

By: 


/s/ Steffen Lunde

 

 

 

Title:   Vice President
Name: Steffen Lunde

 

 

--------------------------------------------------------------------------------

 

CONFIRMATION OF UNDERTAKINGS

 

April 16, 2009

The undersigned, as undertaking party under (a) the Undertaking Agreement
(Originator), dated as of October 27, 2005 in favor of Abitibi-Consolidated U.S.
Funding Corp. (as heretofore amended, the “Undertaking (Originator)”) and
assigned to Citicorp North America, Inc., as Agent (the “Agent”) and (b) the
Undertaking Agreement (Servicer) dated as of October 27, 2005 in favor of the
Agent and certain investors and banks (as heretofore amended, the “Undertaking
(Servicer)”), and together with the Undertaking (Originator), the
“Undertakings”), hereby consents to the Amendment No. 5 to Amended and Restated
Receivables Purchase Agreement and Waiver Agreement, dated as of April 16, 2009
(the “Amendment”), and hereby confirms and agrees that, notwithstanding the
effectiveness of such Amendment, each of the Undertakings heretofore executed
and delivered by it is, and shall continue to be, in full force and effect and
shall apply to the Agreements (as defined below) as amended by the Amendments,
and each of the Undertakings is hereby ratified and confirmed. As used herein,
“Agreements” means the Receivables Purchase Agreement and the Purchase and
Contribution Agreement referred to in the Preliminary Statements of the
Undertakings.

 

 

 

ABITIBI-CONSOLIDATED INC.



 

By: 


/s/ Allen Dea

 

 

 

Name:  Allen Dea
Title:   VP & Secretary

 

 

 

 